Exhibit 10.1

EMPLOYEE SEVERANCE AGREEMENT

This Employee Severance Agreement (this “Agreement”) is entered into as of the
4th day of August, 2020, by and between Protagonist Therapeutics, Inc., a
Delaware corporation (the “Company”), and Donald Kalkofen (the “Employee”).

Statement of Purpose

Whereas, Employee is currently employed by the Company as an at-will employee;

Whereas, notwithstanding the at-will nature of the employment relationship
between Employee and the Company, the Company has agreed to provide Employee
with severance benefits if Employee’s employment with the Company is terminated
by the Company without Cause or by Employee for Good Reason pursuant to the
terms set forth below.

Now, therefore, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.         At-Will Employment. Employee acknowledges and agrees that Employee’s
employment relationship with the Company is at will. This Agreement does not in
any way alter Employee’s at-will status or limit the Company’s or Employee’s
right to terminate Employee’s employment with the Company at any time, with or
without Cause or advance notice.

2.         Effect of Termination of Employment.

(a)        Accrued Obligations. When Employee’s employment with the Company is
terminated for any reason, Employee, or Employee’s estate, as the case may be,
will be entitled to receive (i) an amount in cash equal to any accrued but
unpaid base salary owing by the Company to Employee as of the date of
termination, (ii) any unpaid reimbursements relating to business expenses
incurred by Employee prior to the date of termination, (iii) any accrued but
unused vacation time in accordance with Company policy and (iv) vested
entitlements under any other Company benefit plan or program as determined
thereunder.

(b)       Separation Benefits upon Certain Terminations. If the Company
terminates Employee’s employment without Cause or Employee terminates employment
for Good Reason, then conditioned upon Employee satisfying the Release
conditions set forth below, the Company will provide Employee with the following
benefits (the “Separation Benefits”): (i) payment of Employee’s then-current
base salary for a period of nine (9) months (twelve (12) months in the case of a
Change in Control Termination); (ii) conditioned upon Employee’s proper and
timely election to continue his health insurance benefits under COBRA after the
termination of Employee’s employment, reimbursement of Employee’s applicable
COBRA premiums for the lesser of nine (9) months (twelve (12) months in the case
of a Change in Control Termination) following termination or until Employee
becomes eligible for insurance benefits from another employer; (iii) in the case
of a Change in Control Termination, payment of an amount equal to one-twelfth of
Employee’s then-current target bonus per month for the number of months during
which Employee is receiving salary continuation under clause (i) above; and (iv)
in the case of a



1

--------------------------------------------------------------------------------

Change in Control Termination, acceleration of the vesting (and exercisability,
as relevant) of all unvested and/or unexercisable equity awards held by Employee
as of immediately prior to termination. The Separation Benefits are conditioned
upon Employee executing a general release of claims in a form acceptable to the
Company (the “Release”) within the time specified therein, which Release is not
revoked within any time period allowed for revocation under applicable law. The
Separation Benefits will be payable to Employee in equal installments over time
in accordance with the Company’s payroll practices and procedures, subject to
required withholding, beginning as soon as practicable (but no more than thirty
(30) days) following the Release becoming irrevocable; provided, however, that
if the Release revocation period spans two (2) calendar years, payments will
begin in the second of those calendar years to the extent required to avoid
adverse taxation under Section 409A of the Internal Revenue Code (the “Code”).

(c)        Definitions.

(i)         Cause. For purposes of this Agreement, “Cause” means: (A) Employee’s
fraud, embezzlement or misappropriation with respect to the Company; (B)
Employee’s material breach of fiduciary duties to the Company; (C) Employee’s
willful or negligent misconduct that has or may reasonably be expected to have a
material adverse effect on the property, business, or reputation of the Company;
(D) Employee’s material breach of any employment agreement or other agreement
between Employee and Company; (E) Employee’s willful failure or refusal to
perform his material duties as an employee of the Company or failure to follow
any specific lawful instructions of the Chief Executive Officer of the Company;
(F) Employee’s conviction or plea of nolo contendere in respect of a felony or
of a misdemeanor involving moral turpitude; (G) Employee’s alcohol or substance
abuse which has a material adverse effect on Employee’s ability to perform his
duties to the Company or the property, business, or reputation of the Company;
or (H) Employee’s failure to comply with the Company’s workplace rules,
policies, or procedures. In the event that the Company concludes that Employee
has engaged in acts constituting in Cause as defined in clause (C), (D), (E), or
(G) above, prior to terminating Employee’s employment for Cause the Company will
provide Employee with at least fifteen (15) days’ advance written notice of the
specific circumstances constituting such Cause, and an opportunity to correct
such circumstances to the extent correctable.

(ii)       Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Employee’s express written
permission: (A) material diminution of Employee’s duties, authority or
responsibilities, relative to Employee’s duties authority or responsibilities as
in effect immediately prior to such reduction; provided, however, that the
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring company will not by itself result in a
material diminution under this clause (A); (B) material diminution in Employee’s
base salary; or (C) a change by more than fifty (50) miles in the primary
geographic location at which Employee is required to perform services hereunder;
provided that Employee has given prompt notice to the Company of the existence
of such condition (but in no event later than ninety (90) days after its initial
existence), Employee has provided the Company with a minimum of thirty (30) days
following such notice to cure such condition, and, if the Company fails to cure
such condition, Employee then terminates employment within thirty (30) days of
the end of such cure period.

(iii)      Change in Control. For purposes of this Agreement, “Change in
Control” has the meaning set forth in the Company’s 2016 Equity Incentive Plan,
as it may be amended, or any successor plan thereto.



2

--------------------------------------------------------------------------------

(iv)       Change in Control Termination. For purposes of this Agreement,
“Change in Control Termination” means a termination of Employee’s employment by
the Company without Cause or by Employee for Good Reason, in each case within
twelve (12) months following a Change in Control.

(d)       Certain Terminations Excluded. For avoidance of doubt, if Employee’s
employment is terminated: (i) by the Company for Cause; (ii) as a result of
Employee’s resignation other than for Good Reason; or (iii) as a result of
Employee’s death or Disability, such termination will not constitute a
termination without Cause triggering the rights described in Section 2(b) above.
 For purposes of this Agreement, “Disability” means the inability of Employee,
due to the condition of his physical, mental or emotional health, effectively to
perform the essential functions of his job with or without reasonable
accommodation for a continuous period of more than ninety (90) days or for
ninety (90) days in any period of one hundred and eighty (180) consecutive days,
as determined by the Company in its sole discretion in consultation with a
physician retained by the Company.

(e)        Application of Internal Revenue Code Section 409A. The intent of the
parties is that payments and benefits under this Agreement comply with or be
exempt from Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”),
and this Agreement shall be interpreted and construed in a manner that
establishes an exemption from (or compliance with) the requirements of Section
409A. Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Section 2 that constitute “deferred
compensation” within the meaning of Section 409A will not commence in connection
with Employee’s termination of employment unless and until Employee has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (a “Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Employee without
causing Employee to incur additional taxes under Section 409A. The parties
intend that each installment of the Separation Benefits payments provided for in
this Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, the parties intend that
payments of the Separation Benefits set forth in this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9).
However, if the Company determines that the Separation Benefits constitute
“deferred compensation” under Section 409A and Employee is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Separation Benefits payments will be delayed
until the earlier to occur of: (i) the date that is six (6) months and one (1)
day after Employee’s Separation From Service, or (ii) the date of Employee’s
death (such applicable date, the “Specified Employee Initial Payment Date”), and
the Company (or the successor entity thereto, as applicable) will (A) pay to
Employee a lump sum amount equal to the sum of the Separation Benefits payments
that Employee would otherwise have received through the Specified Employee
Initial Payment Date if the commencement of the payment of the Separation
Benefits had not been so delayed pursuant to this Section, and (B) commence
paying the balance of the Separation Benefits in accordance with the applicable
payment schedules set forth in this Agreement. With respect to any reimbursement
or in-kind benefit plans, policies or arrangements of the Company that
constitute deferred compensation for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following



3

--------------------------------------------------------------------------------

conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such plan, policy or arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such plan, policy or arrangement in any other
calendar year, (ii) any reimbursement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(f)        Application of Internal Revenue Code Section 280G. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that any of
the payments and benefits provided for under this Agreement or any other
agreement or arrangement between Employee and the Company or its affiliates
(collectively, the “Payments”) (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this paragraph, would be
subject to the excise tax imposed by Section 4999 of the Code, then the Payments
shall be payable either (i) in full or (ii) as to such lesser amount which would
result in no portion of such Payments being subject to an excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in Employee’s receipt on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. Unless Employee and
the Company otherwise agree in writing, any determination required under this
paragraph shall be made in writing by the Company’s independent public
accountants, whose determination shall be conclusive and binding upon Employee
and the Company for all purposes. If a reduction in payments or benefits
constituting “parachute payments” is necessary, reduction shall occur in the
following order: (A) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (C) employee benefits shall be reduced last and in
reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced.

3.         Miscellaneous.

(a)        Entire Agreement; No Further Obligations. This Agreement, together
with the offer letter between Employee and the Company dated May 20, 2019,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements (whether written or oral and
whether express or implied) between the parties to the extent related to such
subject matter. Except as expressly provided above or as otherwise required by
law, the Company will have no obligations to Employee in the event of the
termination of Employee’s employment with the Company for any reason.

(b)       Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties and their respective successors, permitted assigns
and, in the case of Employee, heirs, executors, and/or personal representatives.
Employee may not assign, delegate or otherwise transfer any of Employee’s
rights, interests or obligations in this Agreement without the prior written
approval of the Company.



4

--------------------------------------------------------------------------------

(c)        Notices. Any notice pursuant to this Agreement must be in writing and
will be deemed effectively given to the other party on (i) the date it is
actually delivered by overnight courier service (such as FedEx) or personal
delivery of such notice in person; or (ii) five (5) days after the date it is
mailed by certified mail, return receipt requested, postage prepaid; in the case
of Employee, to his most recent address as shown in the records of the Company,
and in the case of the Company, to its then-current corporate headquarters,
addressed to the attention of the Chief Executive Officer.

(d)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. This Agreement may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law (e.g., www.docusign.com)) or other
transmission method and shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes, and facsimile and electronic
signatures shall be equivalent to original signatures.

(e)        Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the amendment is in writing and signed by the
Company and Employee. No waiver of any provision of this Agreement will be valid
unless the waiver is in writing and signed by the waiving party. The failure of
a party at any time to require performance of any provision of this Agreement
will not affect such party’s rights at a later time to enforce such provision.
No waiver by a party of any breach of this Agreement will be deemed to extend to
any other breach hereunder or affect in any way any rights arising by virtue of
any other breach.

(f)        Severability. Each provision of this Agreement is severable from
every other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

(g)        Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” All words in this Agreement will be
construed to be of such gender or number as the circumstances require.

(h)       Governing Law. This Agreement will be governed by the laws of the
State of California without giving effect to any choice or conflict of law
principles of any jurisdiction.





5

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first written above.



EMPLOYEE:

COMPANY:

Protagonist Therapeutics, Inc.

/s/: Don Kalkofen

By:

Dinesh V. Patel

Donald Kalkofen

Dinesh V. Patel, Ph.D.

Chief Financial Officer

President and Chief Executive Officer



6

--------------------------------------------------------------------------------